PEE CUEIAM.
Defendant was indicted for burglary not in a dwelling and was convicted. He appeals. The sole assignment of error asserts that the evidence of his guilt was insufficient to submit to a jury.
■ A police officer saw four young men cruising in an automobile in the vicinity of a restaurant at about 2:17 a.m. At about 2:37 a.m., the officer saw two of the men break into the restaurant. These two were promptly arrested inside the restaurant in the act of burglary. The other two, one of them the defendant, were arrested in the automobile, which was parked nearby.
OES 161.220 provides:
“The distinction in felonies between an accessory before the fact and a principal, and between principals in the first and second degree, is abrogated. All persons concerned in the commission of a felony or misdemeanor, whether they directly commit the act constituting the crime or aid and abet in its commission, though not present, are principals and shall be indicted, tried, and punished as principals.”
Prom the facts proven, the jury was entitled to draw the inference that the two men arrested in the automobile were present for the purpose of aiding the two inside the building.
Affirmed.